
	

116 HR 4432 : Protecting Critical Infrastructure Against Drones and Emerging Threats Act
U.S. House of Representatives
2020-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS2d Session
		H. R. 4432
		IN THE SENATE OF THE UNITED STATES
		February 11, 2020 Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To require the Department of Homeland Security to prepare a terrorism threat assessment relating to
			 unmanned aircraft systems, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Protecting Critical Infrastructure Against Drones and Emerging Threats Act. 2.Drone and emerging threat assessment (a)In generalNot later than 120 days after the date of enactment of this Act, the Under Secretary for Intelligence and Analysis of the Department of Homeland Security shall—
 (1)in consultation with other relevant officials of the Department, request additional information from other agencies of the Federal Government, State and local government agencies, and the private sector relating to threats of unmanned aircraft systems and other emerging threats associated with such new technologies;
 (2)in consultation with relevant officials of the Department and other appropriate agencies of the Federal Government, develop and disseminate a security threat assessment regarding unmanned aircraft systems and other emerging threats associated with such new technologies; and
 (3)establish and utilize, in conjunction with the Chief Information Officer of the Department and other relevant entities, a secure communications and information technology infrastructure, including data-mining and other advanced analytical tools, in order to access, receive, and analyze data and information in furtherance of the responsibilities under this section, including by establishing a voluntary mechanism whereby critical infrastructure owners and operators may report information on emerging threats, such as the threat posed by unmanned aircraft systems.
 (b)ReportNot later than 1 year after the date of the enactment of this Act, the Under Secretary for Intelligence and Analysis of the Department of Homeland Security shall prepare a threat assessment and report to the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on the threat posed by unmanned aircraft systems, including information collected from critical infrastructure owners and operators and Federal, State, and local government agencies. Such assessment and report shall also include a classified plan to mitigate such threat, as appropriate.
			(c)Definitions
 (1)Critical infrastructureThe term critical infrastructure has the meaning given such term in section 1016(e) of Public Law 107–56 (42 U.S.C. 5195c(e)). (2)Unmanned aircraft systemThe term unmanned aircraft system has the meaning given such term in section 331 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 40101 note; Public Law 112–95).
				
	Passed the House of Representatives February 10, 2020.Cheryl L. Johnson,ClerkRobert F. Reeves,Deputy Clerk